State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      107524
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TIMOTHY E. MORRILL,
                    Appellant.
________________________________


Calendar Date:   April 27, 2016

Before:   Peters, P.J., Lahtinen, Garry, Clark and Mulvey, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Marquetta Christy
of counsel), for respondent.

                             __________


Lahtinen, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered January 23, 2015, convicting
defendant upon his plea of guilty of the crime of unlawful
manufacture of methamphetamine in the third degree.

      Defendant waived indictment and pleaded guilty to a
superior court information charging him with unlawful manufacture
of methamphetamine in the third degree. He also waived his right
to appeal, both orally and in writing. Under the terms of the
plea agreement, he was to be sentenced to two years in prison, to
be followed by one year of postrelease supervision. County Court
agreed to release defendant on his own recognizance pending
sentencing and advised him that if he violated the conditions of
                              -2-                  107524

his release, which included testing positive for the use of
drugs, the court would not be bound by the sentencing commitment
and could sentence him to 2½ years in prison. Prior to
sentencing, defendant tested positive for drug use and County
Court sentenced him to 2½ years in prison, to be followed by one
year of postrelease supervision. Defendant now appeals.

      Initially, defendant contends that his guilty plea was not
knowing, voluntary and intelligent because he was not advised of
potential sentencing consequences prior to entering his plea.
Defendant, however, is foreclosed from raising this claim as it
does not appear from the record that he made an appropriate
postallocution motion (see People v Buck, 136 AD3d 1117, 1118
[2016]; People v Butler, 134 AD3d 1349, 1350 [2015], lvs denied
27 NY3d 962, 963 [2016]). Moreover, we do not find that the
narrow exception to the preservation requirement is applicable
here given that defendant did not make any statements during the
plea colloquy that negated his guilt (see People v Buck, 136 AD3d
at 1118; People v Butler, 134 AD3d at 1350). Defendant's
alternative argument that his sentence is harsh and excessive is
precluded by his valid waiver of the right to appeal as County
Court advised him of the consequences of violating the release
conditions as well as the maximum sentence that could be imposed
(see People v Perkins, 125 AD3d 1045, 1047 [2015]; People v
Smith, 123 AD3d 1375, 1376 [2014], lv denied 26 NY3d 935 [2015]).

     Peters, P.J., Garry, Clark and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court